Citation Nr: 1336412	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  04-35 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus with hallux valgus deformities and plantar fasciitis and calcaneal spurs.

2.  Entitlement to an effective date prior to May 29, 2003 for service connection for bilateral pes planus with hallux valgus deformities and plantar fasciitis and calcaneal spurs.

3.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the Veteran's service-connected status post (s/p) abdominal hysterectomy and right ovary removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 25, 1989 to December 8, 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for an acquired psychiatric disorder was before the Board previously, in September 2009, at which time the appeal was remanded for further development.  

In September 2011, the Board granted service connection for a bilateral foot disorder.  Pursuant to that grant, the RO issued a September 2011 rating decision fulfilling the Board's order, and assigning an initial 10 percent rating, with an effective date of service connection of May 29, 2003. 

Recently, the Veteran was scheduled for an October 2013 videoconference hearing.  In September 2013, prior to the hearing, she withdrew her request.  38 C.F.R. § 20.704(e) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded for further development.  Initially, the Board notes that in December 2012, in response to a November 2012 letter from the Winston-Salem RO requesting authorizations to obtain private treatment records, the Veteran submitted signed releases, as she had been asked to do.  Despite the Veteran's submission, the RO sent a March 2013 letter indicating that no response had been received.  It is unclear whether the RO ever requested these records.  It does appear that these signed releases, which may have expired, were ever sent to the facilities.  Nevertheless, it appears that the appellant may have submitted all the pertinent records.  It appears that the listed records are either on file, or are unavailable due to the death of a physician.  Appellant will be offered an opportunity to identify any private records that have not been submitted.

In February 2012, the Veteran submitted a Notice of Disagreement (NOD) in response to the September 2011 grant of service connection for a bilateral foot disability, addressing both the 10 percent rating and effective date assigned.  While the RO has subsequently addressed the Veteran's disagreement with the initial rating assigned, which allowed the Veteran to ultimately perfect an appeal of that issue, the RO failed to issue a Statement of the Case (SOC) concerning the issue of the effective date for service connection.  When a Veteran has filed an NOD and there is no SOC on file for an issue identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  As no SOC has been issued, an appeal of the effective date for the award of service connection for a bilateral foot disability is not ready to be perfected.  An SOC must be issued on remand.

The Veteran's increased initial rating claim for her bilateral foot condition must also be remanded for a new examination.  Treatment records from March 2013 in the Virtual VA system identify a worsening of symptomatology.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Finally, with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, the appeal must be remanded for a new psychiatric opinion.  VA provided the appellant with an examination in February 2009.  Thereafter, in September 2009, the Board noted deficiencies in the February 2009 report, and remanded for an addendum, to include an opinion addressing various service connection questions, including (1) whether the Veteran's currently diagnosed mental disorders (obsessive-compulsive disorder and schizophrenia) were caused or aggravated by any service connected disability, including the Veteran's hysterectomy and right oophorectomy, (2) whether the Veteran's psychiatric disorders preexisted her service and, if so, whether they were aggravated thereby, and (3) whether the symptoms and treatment that the Veteran received within a year of her discharge represented the initial onset of her currently diagnosed psychosis.

The November 2009 addendum is inadequate for rating purposes, in multiple regards.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  In response to the first question presented, addressing issues of secondary service connection, the examiner merely stated, "I do not think so - her hysterectomy was in 2001 and she was discharged from service in 1989."  That response is not supported by an adequate rationale, does not address the issue of aggravation, and fails to indicate the existence, or the lack thereof, of a relationship between any acquired psychiatric disorder and the Veteran's service-connected disabilities in terms that the Board can rely on in adjudicating the claim (such as, "it is at least as likely as not" or "it is not at least as likely as not").  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative). 

In addressing whether the Veteran had a preexisting disability that was aggravated by active duty service, the examiner's only response was that "she did have one admission in 1987 prior to her entering into service."  That response fails to answer both parts of the question presented (whether a disability preexisted service, and if so, whether it was aggravated by service), and is not supported by a rationale.  Id.  

Finally, in addressing whether the psychiatric symptoms the Veteran demonstrated, and the treatment she received, within the first post-service year represented the initial onset of her currently-diagnosed psychosis, the examiner opined, "[i]t is as likely as not that the Veteran's most likely not . . . ."  The answer provided is not phrased in such a way that the Board is able to grasp the examiner's meaning, and thus is not fully articulated.  Id.  

The questions concerning the etiology of the Veteran's acquired psychiatric disorder must be addressed on remand prior to the readjudication of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to an effective date earlier than May 29, 2003, for the award of service connection for bilateral pes planus with hallux valgus deformities and plantar fasciitis and calcaneal spurs.  

Thereafter, afford the Veteran an appropriate time period to respond.  Should the Veteran perfect her appeal, proceed with any additional development necessary before returning the appeal to the Board.  If a timely substantive appeal is not filed, the matter should be closed by the AMC/RO.

2.  Contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated her for her claimed conditions, and for records which she has not already submitted.  Many of the most recent records listed by the appellant appear to have been submitted by her.  If she is aware of additional treatment, or records that were not included she should so indicate.  Otherwise it will be assumed that all available private records have been obtained or submitted.  All attempts to obtain pertinent records should be noted in the claims folder.

3.  Afford the Veteran an appropriate VA examination to address her bilateral foot disability.  The examiner is to be provided access to the claims folder and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating foot disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

4.  Obtain an opinion from a psychiatrist concerning the etiology of the Veteran's currently diagnosed acquired psychiatric disorders.  The examiner must review the claims file, the Virtual VA electronic record, and this remand.  The ensuing report should indicate that such a review occurred.  If it is determined that the matters cannot be resolved without examination, such examination should be scheduled.

The examiner must address the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder was caused by, or is otherwise etiologically related to, an in-service event or injury?

(b) Is it at least as likely as not (a 50 percent probability or greater) that an acquired psychiatric disorder was caused or aggravated by any service connected disability, including the Veteran's hysterectomy and right oophorectomy?

(c) Did a psychiatric disorder preexist the Veteran's service?  

(d) If the answer to (c) is "yes," was any preexisting psychiatric disorder aggravated (i.e., did it undergo a permanent worsening) during or as a result of her military service?

(e) Is it at least as likely as not (a 50 percent probability or greater) that the symptoms the Veteran demonstrated, and the treatment she received, within a year of her discharge represented the initial onset of her currently diagnosed psychosis? 

The examiner must provide a complete rationale for all opinions included in the report.  If any question presented cannot be answered without a resort to speculation, the examiner must explain why a response would be speculative.  If the examiner determines that another examination is necessary in order to address the above questions, then such an examination should be obtained.

5.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC must review any examination reports and ensure that they are fully compliant with the directives of this remand.  If any examination report is deemed deficient in any manner, the RO must take immediate corrective action.

7.  Then, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

